EXHIBIT 10.1

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release ("Agreement") is made by and between
Andrew Moring ("Employee") and Mattson Technology, Inc. (the "Company")
(collectively referred to as the "Parties" or individually referred to as a
"Party").

RECITALS



WHEREAS, Employee is employed by the Company;

WHEREAS, Employee signed a Proprietary Information and Innovations Assignment
Agreement with the Company on July 18, 2006 (the "Confidentiality Agreement");

WHEREAS, the Company granted Employee the following stock options pursuant to
the Company's 2005 Equity Incentive Plan (the "Plan"): (i) 55,000 shares on July
17, 2006; (ii) 8,750 shares on February 5, 2007; (iii) 20,000 shares on February
4, 2008; (iv) 50,000 shares on June 27, 2008; (v) 61,000 shares on February 9,
2009; (vi) 95,000 shares on February 8, 2010; (vii) 23,750 shares on July 26,
2010; and (viii) 95,000 shares on February 7, 2011 (collectively, the
"Options"), subject to the terms and conditions of the Plan and individual stock
option agreements thereunder (collectively the "Stock Option Agreements");

WHEREAS, the Company granted Employee the following restricted stock unit
awards:

(i) 3,500 shares on February 4, 2008, and (iii) 37,000 shares on March 11, 2008
(the "Restricted Stock Unit Awards", and together with the Options, the "Equity
Awards"), subject to the terms and conditions of the Plan and individual
restricted stock units agreements (collectively the "Restricted Stock Units
Agreements" and together with the Stock Option Agreements, the "Equity Award
Agreements"), and further subject to the Company's right to reacquire the
restricted stock units, as set forth in the Restricted Stock Units Agreements
(the "Reacquisition Right");

WHEREAS, the Parties acknowledge and agree that effective on August 31, 2011
(the "Transition Date"), the Company is transitioning Employee's employment to a
transition employment status until Employee's employment finally terminates on
December 31, 2011, or until either Party terminates Employee's employment,
whichever occurs first (the "Separation Date"); The period of time from the
Transition Date through the Separation Date is referred to as the "Transition
Term";

WHEREAS, the Company and Employee wish to provide for Employee's orderly
transition from the position of Executive Vice President - Finance, Chief
Financial Officer, and mutually desire that Employee continue to provide certain
transition services to the Company through the Separation Date; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee's employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

Page 1 of 14

--------------------------------------------------------------------------------

COVENANTS

Consideration
.

Transition Duties. Commencing on the Transition Date, and for the duration of
the Transition Term, Employee shall assist the Company with the transition of
his duties and responsibilities, and shall otherwise assist the Company as
specifically directed by the Company's Chief Executive Officer with matters that
relate to the performance of Employee's current duties and the transition of
Employee's current duties (the "Transition Duties"). The Employee shall not be
responsible for the hiring of a new Chief Financial Officer. Until the Company
has hired a new Chief Financial Officer, the Employee will continue his current
duties. Upon the Company's hiring of a new Chief Financial Officer, Employee's
title will change and he will be responsible for transitioning his
responsibilities to the new Chief Financial Officer. Employee agrees to provide
the Transition Duties in good faith, to the best of his ability and in the best
interests of the Company. Employee's failure to act in good faith in performing
the Transition Duties shall be considered a material breach of this Agreement.

Continued Salary Rate. During the Transition Term, the Company agrees to
continue Employee's salary at his current, full-time Base Salary Rate of Eleven
Thousand One Hundred Fifty Three Dollars and Eighty Three Cents ($11,153.85)
biweekly, less applicable withholdings.

Continued Vesting of Stock Options. The Parties agree that for purposes of
determining the number of shares of the Company's common stock that Employee is
entitled to purchase from the Company, pursuant to the exercise of outstanding
options, Employee shall continue to vest at his regular rate during the
Transition Term while he continues to provide Transition Duties. Employee
further acknowledges that the exercise of Employee's vested options and shares
resulting from any such exercises shall continue to be governed by the terms and
conditions of the Stock Option Agreements.

Continued Vesting of Restricted Stock Unit Awards. The Parties agree that for
purposes of determining the number of shares of the restricted stock units that
the Company is entitled to reacquire from Employee, pursuant to the
Reacquisition Right, Employee shall continue to vest at his regular rate during
the Transition Term while he continues to provide Transition Duties. Employee
further acknowledges that the Reacquisition Right and Employee's continued
vesting shall continue to be governed by the terms and conditions of the
Restricted Stock Units Agreements.

Continued Health Benefits. During the Transition Term, the Company shall
continue to maintain Employee's coverage under the Company's health benefit
plan, in the same manner as during Employee's current employment.

Change of Control Agreement. The Change of Control Agreement dated as of May 25,
2011 (the "Change of Control Agreement") is expressly superseded and cancelled
by this Agreement and the terms of this Agreement shall apply during the
Transition Term.

Page 2 of 14

--------------------------------------------------------------------------------



Indemnity Agreement. The indemnification and other provisions of the Indemnity
Agreement made as of June 8, 2010, between the Parties shall continue to be in
force for services provided by the Employee during the Transition Term.

Sabbatical and Paid Time Off ("PTO"). For a period of five (5) weeks during the
Transition Term, the Employee will be on a Company sponsored sabbatical. In
addition, Employee agrees that he will use all of his accrued by unused PTO
during the Transition Term.

Bonuses. If the Company's Board of Directors approves payment of bonuses
relating to 2011 to the Chief Executive Officer, the Employee shall also receive
a bonus for 2011 in an amount to be determined in the sole discretion of the
Board of Directors.

Termination of Employee During the Transition Term. The Parties acknowledge and
agree that if the Company terminates Employee's employment for a material breach
of this Agreement, the Transition Term shall end and the Company's obligations
to provide continued salary payments, stock vesting and health benefits shall
all cease. However, the company shall give Employee written notice of the
material breach and allow Employee five working days to cure the breach before
the termination becomes final.

Resignation from Employment During the Transition Term. The Parties acknowledge
and agree that if Employee resigns his employment during the Transition Term,
the Transition Term shall end on the resignation date, and the Company's
obligations to provide continued salary payments, stock vesting and health
benefits shall all cease on Employee's resignation date. Severance. In exchange
for and conditioned upon Employee's continued employment through December 31,
2011 and execution of a Supplemental Release within two weeks of the Separation
Date, the form of which is attached hereto as Exhibit A (the "Supplemental
Release"), the Company agrees to:

a. pay Employee a lump sum equivalent to one (1) year of Employee's base salary,
for a total of Two Hundred Ninety Thousand Dollars ($290,000), less applicable
withholding (the "Severance Payment") within ten (10) business days after the
Effective Date of the Supplemental

Release;

b. subject to the Compensation Committee's approval, Employee's vesting with
respect to those unvested Options outstanding as of the Separation Date shall
accelerate so that all Options shall be considered fully vested on January 1,
2012, and that all Options shall remain exercisable for a period of twelve (12)
months following the Separation Date, but in no event past the expiration date
of each Option. All shares of Company common stock, and each Option, shall
continue to be subject to all other terms of the applicable Stock Option
Agreement;

c. reimburse Employee for the payments Employee makes for COBRA coverage for a
period of six (6) months from the Separation Date, or until Employee has secured
other employment, whichever occurs first, provided Employee timely elects and
pays for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA ("COBRA Reimbursements"). COBRA Reimbursements
shall be made by the Company to Employee

Page 3 of 14

--------------------------------------------------------------------------------



consistent with the Company's normal expense reimbursement policy, provided that
Employee submits documentation to the Company substantiating his payments for
COBRA coverage. Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the COBRA Reimbursements without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide Employee a
taxable lump sum payment, within fifteen (15) calendar days following the
Separation Date, in an amount equal to the total COBRA premium that Employee
would be required to pay to continue Employee's group health plan coverage under
COBRA at the rate in effect on the date of the Separation Date.

Benefits. Employee's health insurance benefits shall cease on December 31, 2011,
subject to Employee's right to continue his health insurance under COBRA.
Employee's participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, and the accrual of bonuses,
vacation, and paid time off, will cease as of the Separation Date, unless the
Company terminates Employee's employment before the end of the Transition Term,
in which case Article 2 shall apply to such benefits

Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement,
salary for the current payroll period and accrued vacation/paid time off (which
will be paid on the Separation Date), the Company has paid or provided all
salary, wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Employee.

Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releasees"). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express

Page 4 of 14

--------------------------------------------------------------------------------



and implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title　VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers' Compensation Act;
and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys' fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee's release of claims herein bars Employee from recovering such monetary
relief from the Company). Employee represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section.

Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days

Page 5 of 14

--------------------------------------------------------------------------------



within which to consider this Agreement; (c) he has seven (7) days following his
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company's behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section　1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.



Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

Application for Employment. Employee understands and agrees that, as a condition
of this Agreement, Employee shall not be entitled to any employment with the
Company after the Transition Term, and Employee hereby waives any right, or
alleged right, of employment or re- employment with the Company.

Trade Secrets and Confidential Information/Company Property. Employee reaffirms
and agrees to observe and abide by the terms of the Confidentiality Agreement,
specifically including the provisions therein regarding nondisclosure of the
Company's trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee's signature below constitutes his
certification under penalty of perjury that, on or before the Separation Date,
he will return all documents and other items provided to Employee by the
Company, developed or obtained by Employee in connection with his employment
with the Company, or otherwise belonging to the Company.

Page 6 of 14

--------------------------------------------------------------------------------



No Cooperation. Employee agrees that he will not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Releasees, unless under a subpoena or other court
order to do so or as related directly to the ADEA waiver in this Agreement.
Employee agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Employee shall state no more than that he cannot provide counsel or
assistance.

Mutual Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to refrain from any disparagement, defamation,
libel, or slander of the Employee, and agrees to refrain from any tortious
interference with the contracts and relationships of the Employee. Employee
understands that the Company's obligations under this paragraph extend only to
the Company's current executive officers and members of its Board of Directors
and only for so long as each officer or member is an employee or Director of the
Company. Employee shall direct any inquiries by potential future employers to
the Company's Chief Executive Officer. In response to such requests, the Company
shall respond in a matter to be mutually agreed upon by the Parties.

No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a)　an admission of the truth or falsity of any actual or
potential claims or (b)　an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

Costs. The Parties shall each bear their own costs, attorneys' fees, and other
fees incurred in connection with the preparation of this Agreement.

Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee's failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys' fees and costs.

Section 409A. The parties intend that upon Employee's Separation Date, Employee
will have a "separation from service" within the meaning of Section 409A (as
defined below). The provisions of this Agreement and all compensation and
benefits provided for under this Agreement are intended to comply with or be
exempt from the requirements of Section 409A so that none of the severance
payments and other payments and benefits to be provided hereunder will

Page 7 of 14

--------------------------------------------------------------------------------



be subject to the additional tax imposed under Section 409A, and any ambiguities
or ambiguous terms herein will be interpreted to be exempt or so comply. For
purposes of clarity, it is the intent of this Agreement that all payments of
severance benefits provided hereunder be exempt from the requirements of Section
409A to the maximum extent possible pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4) or otherwise.
It is the intent of the Parties that all payments of severance benefits that do
not qualify for an exemption from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) qualify for an alternate exemption from Section 409A or
meet the Section 409A requirements regarding time and form of payment. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A 2(b)(2) of the Treasury
Regulations.

For purposes of this Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder and any applicable state law equivalents (as
each may be amended or promulgated from time to time).

The Parties agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions that are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Employee under Section 409A.

Indemnifications. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages, or expenses, including,
without limitation, attorneys' fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding that
may be commenced, prosecuted, or threatened by Employee or for Employee's
benefit, upon Employee's initiative, direct or indirect, contrary to the
provisions of this Agreement. Employee further agrees that in any such action or
proceeding, this Agreement may be pled by the Company as a complete defense, or
may be asserted by way of counterclaim or cross-claim.

The Company agrees to indemnify and hold harmless the Employee from and against
any and all loss, costs, damages, or expenses, including, without limitation,
attorneys' fees or expenses incurred by the Employee arising out of the breach
of this Agreement by the Company, or from any false representation made herein
by the Company. The Company further agrees that in any such action or
proceeding, this Agreement may be pled by the Employee as a complete defense, or
may be asserted by way of counterclaim or cross-claim.

Resignation as Director and Officer.　 Employee acknowledges and agrees that he
shall resign as director and officer, as the case may be, from any of the
Company's subsidiaries and branches where he serves as director and/or officer,
and assist the Company with any necessary forms, agreements, filings or other
documents in this respect, as needed.　

Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no

Page 8 of 14

--------------------------------------------------------------------------------



liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

Attorneys' Fees. Except with regard to a legal action challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA,
in the event that either Party brings an action to enforce or effect its rights
under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys' fees incurred in connection with such an
action.

Entire Agreement. With the exception of the Confidentiality Agreement and the
Equity Award Agreements, this Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee's relationship with the Company, including
but not limited to the Change of Control Agreement.

No Oral Modification. This Agreement may only be amended in a writing signed by
Employee and the Company's Chief Executive Officer.

Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT AND THE SUPPLEMENTAL RELEASE, THEIR INTERPRETATION, AND
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA
COUNTY, CALIFORNIA BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES ("JAMS"),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES ("JAMS RULES"). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW

Page 9 of 14

--------------------------------------------------------------------------------



SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.
THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND
EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

Counterparts. This Agreement may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

Effective Date. Employee understands that this Agreement shall be null and void
if not executed by him within twenty-one (21) days.　 The Employee has seven (7)
days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by the
Employee before that date (the "Effective Date").

Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:



a. he has read this Agreement;



b. he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;





c. he understands the terms and consequences of this Agreement and of the
releases it contains; and





d. he is fully aware of the legal and binding effect of this Agreement.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

Page 10 of 14

--------------------------------------------------------------------------------



 



ANDREW MORING, an individual

 

 

 

 

Dated: August 31, 2011

/s/ Andrew Moring


--------------------------------------------------------------------------------

Andrew Moring

 

 

 



MATTSON TECHNOLOGY, INC.



 

 

 

 

Dated: August 31, 2011

/s/ David Dutton


--------------------------------------------------------------------------------

David Dutton
President and Chief Executive Officer



Page 11 of 14

--------------------------------------------------------------------------------

EXHIBIT A


(Supplemental Release)

General Release. In consideration of the mutual promises and Severance Payment
and other consideration provided in the Transition Agreement and Release, dated
August 31, 2011 (the "Agreement"), Andrew Moring hereby verifies and confirms
his renewed agreement to the terms of that Agreement, including but not limited
to the release and waiver of any and all claims relating to his employment with
the Company, and further extends such release and waiver to any claims that may
have arisen during the Transition Term as defined therein, including but not
limited to claims under any local ordinance or state or federal employment law,
including laws prohibiting discrimination in employment on the basis of race,
sex, age, disability, national origin, or religion, as well as any claims for
wrongful discharge, breach of contract, attorneys' fees, costs, or any claims of
amounts due for fees, commissions, stock options, expenses, salary, bonuses,
profit sharing or fringe benefits (the "Supplemental Release").

Return of Company Property. Employee's signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.

Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Supplemental
Release, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee. Employee further acknowledges and represents that
he has received any leave to which he was entitled or which he requested, if
any, under the Family Medical Leave Act, and that he did not sustain any
workplace injury, during his employment with the Company.

Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Supplemental Release. Employee acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Employee
was already entitled. Employee further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Supplemental Release; (b) he has twenty-one (21) days within which to
consider this Supplemental Release; (c) he has seven (7) days following his
execution of this Supplemental Release to revoke the Supplemental Release; (d)
this Supplemental Release shall not be effective until after the revocation
period has expired; and (e) nothing in this Supplemental Release prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Supplemental Release and returns
it to the Company in less than the 21-day period identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this

Page 12 of 14

--------------------------------------------------------------------------------



Supplemental Release. Employee acknowledges and understands that revocation must
be accomplished by a written notification to the person executing this
Supplemental Release on the Company's behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THE AGREEMENT AND THIS SUPPLEMENTAL RELEASE, THEIR INTERPRETATION, AND
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA
COUNTY, CALIFORNIA BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES ("JAMS"),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES ("JAMS RULES"). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

Entire Agreement. The Agreement and this Supplemental Release represent the
entire agreement and understanding between the Company and Employee concerning
the subject matter of this Agreement and Employee's employment with and
separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Employee's
relationship with the Company, with the exception of the Confidentiality
Agreement and the Equity Award Agreements.

Expiration of Supplemental Release. This Supplemental Release is null and void
if the Company has not received a copy executed by the Employee within two (2)
weeks following the

Page 13 of 14

--------------------------------------------------------------------------------



Separation Date as defined in the Agreement. This Supplemental Release will
become effective after it has been signed by both Parties and after seven (7)
days have passed since Employee signed the Supplemental Release (the "Effective
Date"). Employee has seven (7) days after he signs the Supplemental Release to
revoke it. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Supplemental
Release on the Company's behalf that is received prior to the Effective Date.

Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Employee further acknowledges that: (a) he has read this Supplemental
Release; (b) he has been represented in the preparation, negotiation, and
execution of this Supplemental Release by legal counsel of his own choice or has
elected not to retain legal counsel; (c) he understands the terms and
consequences of this Supplemental Release and of the releases it contains; and
(d) he is fully aware of the legal and binding effect of this Supplemental
Release.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 



ANDREW MORING, an individual

 

 

 

 

Dated: August 31, 2011

/s/ Andrew Moring


--------------------------------------------------------------------------------

Andrew Moring

 

 

 



MATTSON TECHNOLOGY, INC.



 

 

 

 

Dated: August 31, 2011

/s/ David Dutton


--------------------------------------------------------------------------------

David Dutton
President and Chief Executive Officer



Page 14 of 14

--------------------------------------------------------------------------------

